Opinion op the Court by
Judge Carroll —
Reversing.
The grand jury of Bell County returned an indictment against the Straight Creek Coal and Coke Company, charging that “it did unlawfully and wilfully put and cause to he put and emptied into Straight Creek, a running stream, large quantities of sawdust, and other sawmill refuse, whereby fish, both great and small, were sickened and killed, and the waters thereof rendered unfit for use.”
The indictment was found under section 1253 of the Kentucky Statutes, reading:
„ “If any person put, or cause to be put, in any stream, dam, pool, or pond any liquid, berries, powders, medicine or other thing, or explode, or cause to be exploded, dynamite or any other substance, whereby fish, great or small, aré.or may be sickened, intoxicated or killed, or the water rendered unfit for use, or stench be produced, he shall .be fined not less than ten nor more than one hundíed dollars, and imprisoned in the county jail not less than thirty days nor moré than six months, In the discretion of the jury, for each offense.”
Under this statute, if any person puts or causes to be put in any stream, dam, pool or pond, anything that will cause fish to be sickened, intoxicated or killed, he may be punished for its violation. The obnoxious articles or *791substances that may constitute an offense against the statute are not confined to the articles or substances specifically mentioned.
It seems to have been the legislative purpose to prohibit and punish the putting in streams or bodies of water any article or substance that would sicken, intoxicate or kill fish, or render the water unfit for use, or produce a stench; and, after naming certain articles and substances that should not be used, the words “or other thing” and “any other substance” were added to prohibit and punish the putting in the water of “anything” or “any substance,” whatever it might be, that would cause fish to be sickened, intoxicated or killed, or render the water unfit for use, or produce a stench. We do not think the words “or other thing” or “any other substance” were intended to include only the things or substances specifically mentioned in the statute,' or that their meaning should be limited to things or substances of a like nature to those named. After naming, several specifically prohibited articles and substances, the Legislature evidently desired to make the statute broad enough to prohibit the use of any other article or sub.stancé that would sicken, intoxicate or kill, fish, or render the water unfit for use, or produce a stench, and no words more appropriate to accomplish this purpose could have been used than the words “or other thing” and'“or any other substance.” Whether the “sawdust .or other sawmill refuse” put and emptied into Straight Creék sickened and killed the. fish therein, or rendered the water unfit for usé, is, of course, a question to be determined on the trial of the case.
In otir opinion the indictment stated a good cause of action, and the judgment is reversed, with directions- to overrule the demurrer.